DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/21/2018 and 05/09/2019 have been considered by the examiner.

Claim Status
Claims 1-7, 10-22 are pending, with claims 1-7, 10-22 being examined and no claims deemed withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-11, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Renslow et al. US 20100202929 A1, as provided in IDS filed 09/21/2018, hereinafter Renslow in view of Vallet Mas et al. US 5588559 A Vallet Mas.
Regarding claim 1, Renslow discloses an article of manufacture (Fig 4B) comprising a cap (210) having a projection (510) with a duct through the projection (512). 
A base (204) having a recess (706) and a duct (710) in fluid communication with the recess of the base (Fig 4B). A filter (402), the projection is adapted to fit within a recess of a filter (Fig 4A) to form a cap-filter assemblage (Fig 4A). The filter and the projection of the cap-filter assemblage are adapted to fit within the recess of the base to form a cap-filter-base assemblage (Fig 4B). 
The cap-filter-base assemblage defines at least one media transfer region adjacent to the filter as the tip of the projection allows media to flow (par 59-61).
The duct of the base in the cap-filter-base assemblage is adapted to receive a cannula (202) to form a sample probe (Fig 3).

However, Vallet Mas is in the analogous art of filtering and dispensing a liquid samples (Abstract) and discloses a device (9) with a cap (15) having a projection (19) with a duct (23) through the projection (Fig 8), the projection is adapted to fit (Fig 8) within a recess of a filter (18), the filter and the projection are adapted to fit within the recess of the base (Fig 5) with a base (10) having a recess (Fig 7). The filter and the projection are adapted to fit within the recess of the base (Fig 7) to form a cap-filter-base assemblage (Fig 6). Vallet Mas discloses media transfer regions (Fig 8), with a first cone-shaped media transfer region defined by an inner surface of the filter and a cone-like depression in the projection that is in fluid communication with the cap's duct such that the larger end of the first cone-shaped media transfer region faces a bottom of the filter (Fig 8) and a second cone-shaped media transfer region is defined by an outer surface of the filter and a cone-like depression in the base that is in fluid communication with the base's duct such that the larger end of the second cone-shaped media transfer region faces the bottom of the filter (Fig 8). The filter remains fastened and the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the media transfer regions of Renslow to incorporate the conical media transfer regions of Vallet Mas. Doing so would allow the filter to remain fastened while allowing the easy distribution of liquid across the entire surface of the filter as recognized by Vallet Mas.

Regarding claim 2, Renslow in view of Vallet Mas discloses all of the limitations of claim 1, wherein the projection of the cap is adapted to fit within the recess of the filter with the filter disposed on the outside of the projection of the cap (Renslow Fig 4B). 
The following claim language does not provide further structural limitations to the claim: “allowing for unobstructed manual access for removal of the filter from the projection” and the prior art of Renslow in view of Vallet Mas is capable of allowing for unobstructed manual access for removal of the filter from the projection (Renslow, par 57).

Regarding claim 3, Renslow in view of Vallet Mas discloses all of the limitations of claim 1, wherein the filter has a substantially cylindrical shape (Renslow, Fig 4B). The filter's recess is substantially cylindrical (Fig 4B) the filter's recess has a depth and a radius (Fig 4B).The cap's projection has a substantially cylindrical exterior having a radius (Fig 4B). The radius of the cap's projection is sized relative to the radius of the filter's recess (Renslow, par 59). 


Regarding claim 4, Renslow in view of Vallet Mas discloses all of the limitations of claim 3. Vallet Mas further discloses wherein the filter's recess's depth is smaller than the filter's recess's radius (Vallet Mas, Fig 8).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the filter dimensions of Renslow with the filter dimensions of Vallet Mas to obtain the predictable result of changing the filter’s dimension and thus the filter’s surface area. See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Regarding claim 5, Renslow in view of Vallet Mas discloses all of the limitations of claim 4, wherein the filter's recess's depth is less than half of the filter's recess's radius (Vallet Mas, Fig 8).  

Regarding claim 10, Renslow in view of Vallet Mas discloses all of the limitations of claim 1, wherein the first cone-shaped media transfer region has a corresponding first cone-base radius and the second cone-shaped media transfer region has a corresponding second cone-base radius (Vallet Mas, Fig 8). The filter and the filter's recess are substantially cylindrical and the filter has an outer filter radius that is 

Regarding claim 11, Renslow in view of Vallet Mas discloses all of the limitations of claim 1, wherein the cap-filter-base assemblage defines two media transfer regions that are adjacent to opposite sides of the filter (Vallet Mas, Fig 8)..  

Regarding claim 22, Renslow in view of Vallet Mas discloses all of the limitations of claim 1, the filter for the article of manufacture of claim 1.  

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Renslow in view of Vallet Mas as applied to claim 1 above, and further in view of Pressman et al. US 20070287193 A1 hereinafter Pressman.

Regarding claim 6, Renslow in view of Vallet Mas discloses all of the limitations of claim 1, and further discloses the cap comprising a lateral protrusion (304) and the base comprises a lateral channel (712) adapted to fit, engage, and disengage from the lateral protrusion by rotating the cap (Renslow par 60).
Renslow in view of Vallet Mas does not disclose wherein the cap comprises a lateral channel; the base comprises a lateral protrusion adapted to fit in, engage with, and disengage from, the cap's lateral channel; engagement of the lateral protrusion  with the cap's lateral channel is achieved by rotating the cap relative to the base in a 
However, Pressman is in the analogous art of sampling and processing fluid specimens (par 2) and discloses an article of manufacture (Fig 1) comprising a cap (30) with a lateral channel formed between the internal threads (31), see Fig 1. A base (20) comprising a lateral protrusion (29) adapted to fit in (Fig 1), engage with (Fig 1), and disengage (Fig 13) from the cap’s lateral channel (Fig 1). This allows the cap to be screwed onto the base and provide proper sealing and minimize the possibility of cross contamination (par 52).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the cap’s lateral protrusion and the base’s lateral channel of Renslow in view of Vallet Mas to with the cap’s lateral channel and base’s lateral protrusion of Pressman to obtain the predictable result of allowing the cap to be screwed onto the base and provide proper sealing as recognized by Pressman.

Regarding claim 7, Renslow in view of Vallet Mas discloses all of the limitations of claim 6, wherein the cap's lateral channel is formed in a raised rim on a proximal side of the cap (Pressman Fig 1) that also comprises a corresponding complementary rimless section (pressman Fig 1).  


Renslow in view of Vallet Mas does not disclose wherein he cap's recess is adapted to receive a portion of the base when the cap- filter-base assemblage is formed. 
However, Pressman is in the analogous art of sampling and processing fluid specimens (par 2) and discloses an article of manufacture (Fig 10) having a cap (704) with a protrusion (200) and outer wall of the cap defining an annular recess (see Fig 10), the annular recess is adapted to receive a portion (47) of the base (41). The base is adapted to form an annular contact seal within the annular recess (Fig 10) to prevent any fluid leakage past the protrusion and enhances the efficiency and cleanliness while operating (par 66).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the annular recess of Renslow in view of Vallet Mas to incorporate the annular recess to receive a portion of the base of Pressman. Doing so would form an annular contact seal within the annular recess to prevent any fluid leakage past the protrusion to enhance the efficiency and cleanliness while operating as recognized by Pressman.



Regarding claim 21, Renslow in view of Vallet Mas in view of Pressman discloses all of the limitations of claim 16, Pressman discloses wherein the proximal portion of the base comprises an external circumferential groove adapted to receive an o-ring and the cap's recess is further adapted to receive the o-ring when the cap-filter-base assemblage is formed (Pressman, Fig 10).  

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wiley et al. US 20170319842 A1, discloses a device with overmolded indicia that are flush with the top surface.
Duval et al. US 8636151 B2 discloses a syringe filter with an overmolded part with grooves.

Allowable Subject Matter
Claims 12-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990.  The examiner can normally be reached on Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797